 
 
EXHIBIT 10.6
 
PRIME SUN POWER INC.


CHIEF TECHNOLOGY OFFICER SERVICES AGREEMENT


This Chief Technology Officer Services Agreement, dated this 22nd day of
September, 2008 (the “Agreement”), by and between Prime Sun Power Inc., a Nevada
corporation (the “Company”), and Professor Cesare Boffa (the “Executive”).


WHEREAS, the Company desires to engage the Executive to serve as Chief
Technology Officer of the Company and the Executive desires to serve as the
Chief Technology Officer of the Company;


WHEREAS, the Company desires for the Executive to serve on the Board of
Directors of the Company and the Executive desires to accept such appointment
pursuant to the terms and conditions of a separate Director Agreement dated as
of even date herewith (the “Director Agreement”);


NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows:


1. Employment; Duties. The Company hereby engages the Executive to serve as
Chief Technology Officer of the Company. The Executive shall (i) provide all
technical and economic assessments of all Company projects; (ii) interface with
banks and other institutions to complete bankable feasibility studies for the
Company; (iii) design and implement a research and development program for the
Company and (iv) undertake such other services as reasonably requested by the
Board of Directors from time to time related to solar energy, photovoltaic
products and ancillary business advice and services, including, but not limited
to, the matters set forth on Annex A attached hereto. The Executive shall serve
the Company in such capacity for the Employment Period as defined in Section 2.
The Executive shall report to the Chief Executive Officer. The Executive agrees
that during the course of employment rendered to the Company, he shall devote
his professional attention, knowledge and experience and give his best effort,
skill and abilities to promote the business and interests of the Company. The
Executive agrees to accept direction from Chief Executive Officer of the Company
or the Board of Directors of the Company or a committee of the Board of
Directors to which the Board of Directors has duly delegated authority thereof
(collectively, the “Board”). The Executive shall devote approximately fifty
percent (50%) of his professional time to Company services. The Company
acknowledges and agrees that the services rendered to the Company shall not be
exclusive to the Company and the Executive may pursue other academic and
business activities so long as such other business activities are not in
conflict with the Company. The Executive agrees to faithfully and diligently
perform such reasonable duties commensurate with the position of Chief
Technology Officer as may from time to time be assigned to the Executive by the
Board. For purposes of clarity, except with respect to subsidiaries of the
Company, to the extent the Executive renders services to any other
organizations, all such services must be rendered in a separate capacity and
shall not be deemed to constitute services of the Executive as

 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
an agent of any such other organization to the Company or as an agent by or on
behalf of the Company to such other organizations unless expressly delegated in
writing to such effect.


2. Employment Period. This Agreement shall have an initial term of three (3)
years to be effective commencing as of the date hereof and ending on the third
anniversary of hereof (the “Initial Employment Period”), unless sooner
terminated in accordance with the provisions of Section 7 or Section 8. This
Agreement shall automatically renew and continue to remain in effect after the
Initial Employment Period for successive one year periods (each, a “Renewal
Employment Period”), until terminated as provided herein, unless either party
provides the other party with written notice of non-renewal not later than sixty
(60) days prior to the expiration of the Initial Period or the anniversary of
such date in any subsequent Renewal Employment Period. The Initial Employment
Period and each Renewal Employment Period of this Agreement is referred to
herein as the “Employment Period.”


3. Compensation.


(a) Base Compensation. The Executive shall be paid a base salary of one-hundred
eighty thousand (180,000) Euros per annum, payable incrementally on a monthly
basis and pro-rated for any partial year of employment, less any applicable
statutory or regulatory deductions (the “Base Salary”). The Base Salary shall be
payable in accordance with the Company’s regular payroll practices, as the same
may be modified from time to time. The Base Salary shall be the complete and
total compensation for all services rendered to the Company as Chief Technology
Officer and as a member of the Board of Directors.


(b) Options and Benefits. The Executive shall be granted stock options for the
purchase of 500,000 (five hundred thousand) shares of Company common stock at a
purchase price equal to the fair market value per share as of the date of this
Agreement. The fair market value per share shall be determined by reference to
the publicly quoted closing price per share on the date immediately preceding
the date of approval of this Agreement by the Board of Directors of the Company.
The stock options shall be subject to the customary terms and conditions
pertaining to all Company stock options. The Executive shall be eligible to
participate in all Company benefits and incentive plans granted at the
discretion of the Board of Directors.


(c) Expense Reimbursement. The Executive shall be entitled to reimbursement of
reasonable out-of-pocket expenses incurred in connection with travel and matters
related to the Company's business and affairs if made in accordance with written
Company policy as in effect from time to time as determined by the Board.


(d) Vacation. The Executive shall be entitled to vacation each calendar year in
accordance with written Company policy as in effect from time to time as
determined by the Board. No compensation shall be paid for accrued but untaken
vacation.


(e) Place of Employment. The parties agree that the principal place of services
to be rendered to the Company by Executive shall be outside of the United States
of America and all compensation shall be paid to Executive outside of such
jurisdiction. The Company

 
- 2 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
acknowledges and agrees that Executive may reside from time to time in other
jurisdictions and may travel to any and all other jurisdictions related to
services to be rendered to the Company and Executive, none of which shall have
the effect of changing the deemed principal place of services rendered by
Executive to the Company unless otherwise required by the laws of such other
jurisdictions.


4. Trade Secrets. The Executive agrees that it is in the Company's legitimate
business interest to restrict his disclosure or use of Trade Secrets and
Confidential Information relating to the Company or its affiliates as provided
herein, and Executive agrees not to disclose or use the Trade Secrets and/or
Confidential Information relating to the Company or its affiliates for any
purpose other than in connection with his performance of his duties. For
purposes of this Agreement, “Trade Secrets” shall mean all confidential and
proprietary information belonging to the Company (including current client lists
and prospective client lists, ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial and marketing plans and customer and
supplier lists and information). For purposes of this Agreement, “Confidential
Information” shall mean all information in addition to Trade Secrets used by, or
which is in the possession of the Company and relating to the Company’s business
or assets specifically including, but not limited to, information relating to
the Company’s products, services, strategies, pricing, customers,
representatives, suppliers, distributors, technology, finances, employee
compensation, computer software and hardware, inventions, developments, in each
case to the extent that such information is not required to be disclosed by
applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and “Confidential
Information” do not include information that (i) is or becomes generally
available to or known by the public (other than as a result of a disclosure by
the Executive), provided, that the source of such information is not known by
the Executive to be bound by a confidentiality agreement with the Company; or
(ii) is independently developed by the Executive without violating this
Agreement.
 
5. Return of Documents and Property. Upon the expiration or termination of the
Executive's employment with the Company, or at any time upon the request of the
Company, the Executive (or his heirs or personal representatives) shall deliver
to the Company (a) all documents and materials (including, without limitation,
computer files) containing Trade Secrets and Confidential Information relating
to the business and affairs of the Company or its affiliates, and (b) all
documents, materials, equipment and other property (including, without
limitation, computer files, computer programs, computer operating systems,
computers, printers, scanners, pagers, telephones, credit cards and ID cards)
belonging to the Company or its affiliates, which in either case are in the
possession or under the control of the Executive (or his heirs or personal
representatives).


6. Discoveries and Works. All Discoveries and Works which are made or conceived
by the Executive during his employment by the Company, solely, jointly or with
others, that relate to the Company's present or anticipated activities, or are
used or useable by the Company within the scope of this Agreement shall be owned
by the Company. For the purposes of this Section 6, (including the definition of
“Discoveries and Works”) the term “Company”

 
- 3 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
shall include the Company and its affiliates. The term “Discoveries and Works”
includes, by way of example but without limitation, Trade Secrets and other
Confidential Information, patents and patent applications, service marks, and
service mark registrations and applications, trade names, copyrights and
copyright registrations and applications. The Executive shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by the Company, as the case may be, to evidence or better assure title to
Discoveries and Works in the Company, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Company, (c) assist the Company in obtaining or maintaining for itself at
its own expense United States and foreign patents, copyrights, trade secret
protection or other protection of any and all Discoveries and Works, and (d)
promptly execute, whether during his employment with the Company or thereafter,
all applications or other endorsements necessary or appropriate to maintain
patents and other rights for the Company and to protect the title of the Company
thereto, including but not limited to assignments of such patents and other
rights. Any Discoveries and Works which, within one year after the expiration or
termination of the Executive's employment with the Company, are made, disclosed,
reduced to tangible or written form or description, or are reduced to practice
by the Executive and which pertain to the business carried on or products or
services being sold or delivered by the Company at the time of such termination
shall, as between the Executive and, the Company, be presumed to have been made
during the Executive's employment by the Company. The Executive acknowledges
that all Discoveries and Works shall be deemed “works made for hire” under the
U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.


7. Termination.


(a) Manner of Termination. The Company and the Executive may terminate this
Agreement, with or without cause, only in accordance with the provisions of this
Section 7.


(b) Termination Without Cause. The Company may terminate this Agreement without
cause at any time during the Employment Period effective immediately upon giving
written notice of termination to the Executive, provided however, that if the
Company terminates this Agreement other than for cause during the Employment
Period the Company shall pay the Executive payments equivalent to Executive’s
annual Base Salary following such termination date in accordance with the
Company’s regular payroll procedures through the remainder of the Employment
Period plus reimbursement of any and all reasonable and pre-approved expenses
incurred by Executive as of the date of notice of such date, and all of such
payments shall completely and fully discharge any and all obligations and
liabilities of the Company to the Executive.


(c) Termination for Cause. The Company may terminate this Agreement for cause at
any time during the Employment Period effective immediately upon giving written
notice of termination to the Executive. For purposes of this Agreement, “cause”
shall mean, with respect to the Executive, (i) any act of fraud or dishonesty,
willful misconduct or negligence in connection with the Executive's performance
of his duties, (ii) repeated failure of the Executive to follow reasonable
instructions of the Board, (iii) dishonesty of the Executive which causes a
material detriment to the Company or its affiliates, (iv) a breach by the
Executive of any

 
- 4 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
provision hereof or of any contractual or legal fiduciary duty to the Company
(including, but not limited to, the unauthorized disclosure of Trade Secrets or
other Confidential Information, non-compliance with the policies, guidelines and
procedures of the Company or engaging during his employment in any other
employment or business without the express written approval of the Company’s
Board of Directors), (v) the arrest of the Executive for the commission of a
felony, whether or not such alleged felony was committed in connection with the
Company's business or (vi) the commencement of any bankruptcy proceedings
(whether voluntary or involuntary), the appointment of a trustee or receiver for
the Executive or the general assignment of the Executive's assets to his
creditors.


(d) Termination by Executive. The Executive may terminate this Agreement at any
time during the Employment Period upon two weeks’ prior written notice of
termination to the Company.


(e) Effect of Termination. Except as otherwise provided herein with respect to a
termination pursuant to Section 7(b), in the event this Agreement is terminated
pursuant to this Section 7, the Executive's rights and the Company's obligations
hereunder shall cease as of the effective date of the termination, including,
without limitation, the right to receive Base Salary, and all other compensation
or benefits provided for in this Agreement, and the Executive shall not be
entitled to any further compensation or severance compensation of any kind, and
shall have no further right or claim to any compensation benefits or severance
compensation under this Agreement or otherwise against the Company or its
affiliates, from and after the date of such termination, except as required by
applicable law. Any termination under this Section 7 is subject to the
provisions of Sections 18 and 20 hereof.


(f) Relinquishment of Authority. Notwithstanding anything to the contrary set
forth herein, upon written notice to the Executive, the Company may immediately
relieve the Executive of all his duties and responsibilities hereunder and may
relieve the Executive of authority to act on behalf of, or legally bind, the
Company.


8. Disability: Death.


(a) If, prior to the expiration of any applicable Employment Period, the
Executive shall be unable to perform his duties hereunder by reason of physical
or mental disability for at least ninety (90) calendar days, the Company shall
have the right to terminate this Agreement and the remainder of the Employment
Period by giving written notice to the Executive to such effect. Immediately
upon the giving of such notice, the Employment Period shall terminate.


(b) Upon termination of this Agreement pursuant to Section 8(a), the Executive
shall be paid his Base Salary through the effective date of such termination.
All other compensation and benefits provided for in Section 3 of this Agreement
shall cease upon termination pursuant to Section 8(a), except as otherwise
required by applicable law.


(c) In the event of a dispute as to whether the Executive is disabled within the
meaning of Section 8(a), either party may from time to time request a medical
examination of the

 
- 5 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
Executive by a doctor appointed by the chief of staff of a hospital selected by
mutual agreement of the parties, or as the parties may otherwise agree, and the
written medical opinion of such doctor shall be conclusive and binding upon the
parties as to whether the Executive has become disabled and the date when such
disability arose. The cost of any such medical examination shall be borne by the
requesting party.


(d) If, prior to the expiration of the Employment Period or the termination of
this Agreement, the Executive shall die, the Executive's estate shall be paid
his Base Salary and other compensation due through such date of death. Except as
otherwise provided in this Section 8(d), upon the death of the Executive, the
Employment Period shall terminate without further notice and the Company shall
have no further obligations hereunder, including, without limitation,
obligations with respect to compensation and benefits provided for in Section 3
of this Agreement, other than as set forth in the immediately preceding sentence
or as otherwise required by law.


(e) Any termination under this Section 8 is subject to the provisions of Section
18 hereof.


9. No Conflicts. The Executive has represented and hereby represents to the
Company and its affiliates that the execution, delivery and performance by the
Executive of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist. For purposes of this Agreement, “affiliate” shall include any
subsidiary in the case of the Company, and any person or entity directly or
indirectly controlled by or controlling the Company.


10. Non-competition. Except as authorized by the Board of Directors, during the
Executive’s employment by the Company, Executive will not (except in the
capacity of an officer or director of the Company or any subsidiary or affiliate
thereof) either directly or indirectly, whether or not for consideration, (i) in
any way, directly or indirectly, solicit, divert, or take away the business of
any person who is or was a customer of the Company, or in any manner influence
such person to cease doing business in part or in whole with Company; (ii)
engage in a Competing Business; (iii) except for investments or ownership in
public entities, mutual funds and similar investments, none of which constitute
more than 5% of the ownership or control of such entities, own, operate,
control, finance, manage, advise, be employed by or engaged by, perform any
services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business in the United States; or (iv) engage in
any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
business carried on or planned to be carried on by the Company or any of its
subsidiaries or affiliates. In the event that the Executive’s employment by

 
- 6 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
the Company is terminated without cause, as described in Section 7(b) hereof,
the limitations of this Section 10 shall cease to apply as of the final payment
made in respect of the termination of the Executive’s employment with the
Company as set forth in Section 7(b) above.


11. Non-Solicitation. During the Executive’s employment by the Company and for a
period of thirty days thereafter (the “Restricted Period”), the Executive,
directly or indirectly, whether for his account or for the account of any other
individual or entity, shall not solicit or canvas the trade, business or
patronage of, or sell to, any individuals or entities that were either customers
of the Company during the time the Executive was employed by the Company, or
prospective customers with respect to whom a sales effort, presentation or
proposal was made by the Company or its affiliates, during the one year period
prior to the termination of the Executive’s employment. The Executive further
agrees that during the Restricted Period, he shall not, directly or indirectly,
(i) solicit, induce, enter into any agreement with, or attempt to influence any
individual who was an employee or consultant of the Company at any time during
the time the Executive was employed by the Company, to terminate his or her
employment relationship with the Company or to become employed by the Executive
or any individual or entity by which the Executive is employed or (ii) interfere
in any other way with the employment, or other relationship, of any employee or
consultant of the Company or its affiliates.


12. Enforcement. The Executive agrees that any breach of the provisions of this
Agreement would cause substantial and irreparable harm, not readily
ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to temporary, preliminary and other injunctive relief in the event the
Executive violates or threatens to violate the provisions of this Agreement, as
well as damages, including, without limitation consequential damages, and an
equitable accounting of all earnings, profits and benefits arising from such
violation, in each case without the need to post any security or bond. Nothing
herein contained shall be construed as prohibiting the Company from pursuing, in
addition, any other remedies available to the Company for such breach or
threatened breach. A waiver by the Company of any breach of any provision hereof
shall not operate or be construed as a waiver of a breach of any other provision
of this Agreement or of any subsequent breach by the Executive.


13. Determinations by the Company. All determinations and calculations with
respect to this Agreement shall be made by the Board or any committee thereof to
which the Board has delegated such authority, in good faith in accordance with
applicable law, the certificate of incorporation and by-laws of the Company, in
its sole discretion, and shall be final, conclusive and binding on all persons,
including the Executive and the personal representative of his estate.


14. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon (i) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets, and (ii) Executive and his executors,
administrators, heirs and legal representatives. Since

 
- 7 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
the Executive’s services are personal and unique in nature, the Executive may
not transfer, sell or otherwise assign his rights, obligations or benefits under
this Agreement.


15. Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or sent properly addressed in a sealed envelope postage prepaid by
certified or registered mail, or delivered by a reputable overnight courier
delivery service. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of record set forth on
Annex B; and if to the Company as properly addressed to the Company’s corporate
registered office, or in each case as changed pursuant to notice in accordance
with the foregoing provisions of this paragraph.


16. Severability. It is expressly understood and agreed that although the
Company and the Executive consider the restrictions contained in this Agreement
to be reasonable and necessary for the purpose of preserving the goodwill,
proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable. Alternatively, if the
arbitrable body or court finds that any provision or restriction contained in
this Agreement or any remedy provided herein is unenforceable, and such
restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy. The provisions of
this Agreement shall in no respect limit or otherwise affect the Executive's
obligations under any other agreements with the Company.


17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Delivery of an executed copy of this
Agreement in person or by electronic facsimile transmission, scan or other means
of electronic communication capable of producing a printed copy will be deemed
to be execution and delivery of this Agreement as of the date of such confirmed
transmission.


18. Effects of Termination. Notwithstanding anything to the contrary contained
herein, if this Agreement is terminated pursuant to Section 7 or Section 8 or
expires by its terms, the provisions of Sections 4-6 and 10-20 of this Agreement
shall survive and continue in full force and effect.


19. Arbitration. All disputes and controversies arising out of or relating to
this Agreement shall be finally settled and binding under the Rules of
International Commercial Dispute Resolution of the American Arbitration
Association (“ICDR”). The place of arbitration shall be New York City. The
Arbitration shall be conducted in English by a single arbitrator appointed in
accordance with the ICDR rules. Any award, verdict or settlement issued under
such arbitration may be entered by any party for order of enforcement by any
court of competent jurisdiction. The arbitrator shall have no power to take
interim measures he or she deems

 
- 8 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
necessary, including injunctive relief and measures for the protection or
conservation of property.


20. Miscellaneous. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those contained herein. This Agreement cannot be
modified, altered or amended except by a writing signed by both parties. No
waiver by either party of any provision or condition of this Agreement at any
time shall be deemed a waiver of such provision or condition at any prior or
subsequent time or of any other provision or condition at the same or any prior
or subsequent time.

 
- 9 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
EXECUTIVE
 
/s/ Cesare Boffa

--------------------------------------------------------------------------------

Name:  Cesare Boffa
 
 
PRIME SUN POWER INC.
 
By:  /s/ Barbara S. Salz

--------------------------------------------------------------------------------

Name:  Barbara S. Salz
Title:  Corporate Secretary
 

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
Annex A


Chief Technology Officer Services


The Chief Technology Officer shall render services to the Company with respect
to solar energy, photovoltaic products and ancillary business advice and
services. The scope of such services shall include the following and such other
services as reasonably requested by the Board of Directors from time to time
(collectively referred to as the “Services”):



 
1.
Technical and economic assessment of all Company projects;

 
2.
Facilitating the acquisition of licences pertaining to the generation and sale
of photovoltaic electrical energy, obtaining land and regulatory clearances and
liaising with relevant government authorities and third parties;

 
3.
Interfacing with banks to complete bankable feasibility studies;

 
4.
Complete, if necessary, the bankable feasibility studies prepared by the banks

 
5.
design and implement a research and development program for the Company

 
6.
Interfacing with suppliers;

 
7.
Providing project summaries and shareholder news letters; and

 
8.
Assisting the Company’s Chief Financial Officer to establish and maintain
adequate corporate controls and procedures with respect to Company audits and
reporting to the United States Securities & Exchange Commission.



The Board of Directors may reasonably modify the scope of such Services as the
business and affairs of the Company may necessitate over time.


#    #    #
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
 
Annex B
Addresses for Notices




If to:
Prime Sun Power Inc.
14 Wall Street, 20th Floor,
New York NY 10005
Fax: 212-618-1705


With copies to:


Gerry Sullivan, Chief Financial Officer and Interim Chief Executive Officer
104 Summit Avenue, Box 80
Summit, NJ 07901-0080
Fax: +1 (908) 273-8762


Travis L. Gering, Esq.
Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10005
Fax: (610) 819-9104




If to: Professor Cesare Boffa
_________________________
_________________________
_________________________
Fax:


With copies to:
 
 
- 12 -

--------------------------------------------------------------------------------


